Title: To George Washington from Arthur St. Clair, 14 September 1789
From: St. Clair, Arthur
To: Washington, George


          
            Sir.
            New York Sept. 14. 1789.
          
          The constant Hostilities between the Indians who live upon the river Wabash, and the people of Kentuckey must necessarily be attended with such embarrassing circumstances to the Government of the Western Territory, that I am induced to request you will be pleased to take the matter into consideration, and give me the orders you may think proper.
          It is not to be expected Sir, that the Kentuckey people will, or can, submit patiently to the cruelties and depredations of those Savages. they are in the habits of retaliation perhaps, without attending precisely to the nations from which the injuries are received—they will continue to retaliate, or they will apply to the Governor of the western country (through which the indians must pass to attack them) for redress; If he cannot redress them, (and in present circumstances he cannot) they also will march through that country, to redress themselves, and the Government will be laid prostrate. The United States, on the other hand are at peace with several of the nations; and, should the resentment of those people fall upon any of them, which it is likely enough may happen, very bad consequences will follow; for it must appear to them that the United States, either pay no

regard to their Treaties, or that they are unable or unwilling to carry their engagements into effect. Remonstrances will probably be made by them also to the Governor, and he will be found in a situation, from which he can neither redress the one, nor protect the other: they will unite with the hostile nations, prudently preferring open war to a delusive and uncertain peace.
          By a resolution of the late Congress the Governor of the western Territory, had power, in case of hostilities, to call upon Virginia and Pennsylvania for a number of men to act in conjunction with the continental Troops, and carry war into the indian settlements. that resolution, it is now supposed, is no longer in force. the revival of it might be of use, as it would tend to conciliate the western people, by shewing them that they were not unattended to; and would in some measure Justify me in holding a language to the indians which might obviate the necessity of employing force against them. The handful of Troops Sir, that are scattered in that country, tho’ they may afford protection to some Settlements, cannot possibly act offensively by themselves. I have the Honor to be Sir your most obedient and most humble Servant
          
            Ar. St Clair
          
        